IN THE
                         TENTH COURT OF APPEALS



                                No. 10-08-00269-CV

                   IN RE JOHN BENJAMIN CLOPTON, JR.
                      AND BARBARA ANN CLOPTON


                                Original Proceeding



                          MEMORANDUM OPINION


      The petition for writ of mandamus is dismissed as moot because the Respondent

issued an August 13, 2008 order requesting the assignment of a special judge to preside

in the underlying case, which is the relief sought in the mandamus petition.



                                                BILL VANCE
                                                Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Petition dismissed
Opinion delivered and filed September 3, 2008
[OT06]